     Case 3:20-cv-00464-RDM-MCC Document 38 Filed 09/15/21 Page 1 of 4




                 UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


HAROLD HUNT,                                  :     Civil No. 3:20-CV-464
                                              :
             Plaintiff                        :     (Judge Mariani)
                                              :
      v.                                      :
                                              :     (Magistrate Judge Carlson)
MATTHEW SMITH,                                :
                                              :
             Defendant.                       :

                   MEMORANDUM OPINION AND ORDER

      I.     Statement of Facts and of the Case.

      This case comes before the court on a motion to strike filed by the plaintiff,

(Doc.37), a motion which asks this court to strike the reply brief filed by the

defendant in support of a motion to dismiss. For the reasons set forth below, we

will deny this motion, but will treat this motion as a partial surreply brief and will

consider the plaintiff’s arguments when we address the pending motion to dismiss.

      II.    Discussion

             A. Rule 12(f), the Legal Standard

      Rule 12(f) of the Federal Rules of Civil Procedure governs motions to strike

pleadings and provides, in part, that:

      (f) Motion to Strike. The court may strike from a pleading an
      insufficient defense or any redundant, immaterial, impertinent, or
      scandalous matter.
     Case 3:20-cv-00464-RDM-MCC Document 38 Filed 09/15/21 Page 2 of 4




F. R.Civ. P., Rule 12(f).

      While rulings on motions to strike rest in the sound discretion of the court,

Von Bulow v. Von Bulow, 657 F.Supp. 1134, 1146 (S.D.N.Y. 1987), that discretion

is guided by certain basic principles. Because striking a pleading is viewed as a

drastic remedy, such motions are generally disfavored. Kaiser Aluminum &

Chemical Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1057 (C.A.La.,

1982). As one court has aptly observed: striking a party's pleadings is an extreme

measure, and, as a result, . . .   [m]otions to strike under Fed .R.Civ.P. 12(f) are

viewed with disfavor and are infrequently granted. Lunsford v. United States, 570

F.2d 221, 229 (8th Cir.1977) (citing 5 Wright & Miller, Federal Practice and

Procedure. Civil   1380 at 783 (1969)). See also, Resolution Trust Corp. v. Gibson,

829 F.Supp. 1103, 1106 (W.D.Mo.1993); 2 James Wm. Moore et al., Moore's

Federal Practice   12.37[1] (3d ed. 2000). Stanbury Law Firm v. I.R.S., 221 F.3d

1059, 1063 (8th Cir. 2000). In practice, courts should exercise this discretion and

strike pleadings only when those pleadings are both redundant, immaterial,

impertinent, or scandalous and prejudicial to the opposing party. Ruby v. Davis

Foods, Inc., 269 F.3d 818, 820 (7th Cir. 2001).

      Moreover, consistent with this sparing approach urged by the courts with

respect to motions to strike, those pleadings that may be subject to a motion to


                                          2
     Case 3:20-cv-00464-RDM-MCC Document 38 Filed 09/15/21 Page 3 of 4




strike are construed narrowly. Recognizing that briefs are, by their nature,

argumentative and sometimes contentious filings, it is generally held that a brief as

opposed to other forms of pleadings will not be considered a pleading which is

properly the subject of a motion to strike. Hrubec v. National R.R. Passenger Corp.,

829 F.Supp. 1502, 1506 (N.D.Ill.,1993), citing Anna Ready Mix, Inc. v. N.E.

Pierson Const. Co., 747 F.Supp. 1299, 1303 (S.D.Ill.1990), and Board of Education

v. Admiral Heating and Ventilation, Inc., 94 F.R.D. 300, 304 (N.D.Ill.1982).

      In this case, upon consideration of this motion to strike we find that one of the

objects of the motion, namely, the defendant’s brief, is not the appropriate subject of

a motion to strike. Hrubec v. National R.R. Passenger Corp., 829 F.Supp. 1502,

1506 (N.D.Ill.,1993). Furthermore, recognizing that      [m]otions to strike under Fed

.R.Civ.P. 12(f) are viewed with disfavor and are infrequently granted, Lunsford v.

United States, 570 F.2d 221, 229 (8th Cir.1977), we find that it has not been shown

that the assertions in this brief are both redundant, immaterial, impertinent, or

scandalous and unfairly prejudicial. Ruby v. Davis Foods, Inc., 269 F.3d 818, 820

(7th Cir. 2001). Therefore, in the exercise of our discretion, Von Bulow v. Von

Bulow, 657 F.Supp. 1134, 1146 (S.D.N.Y. 1987), we will deny this motion to strike.

However, because we understand the concerns that motivated the plaintiff to file this

pleading, the Court will, instead, treat this motion to strike as a partial reply to the


                                           3
     Case 3:20-cv-00464-RDM-MCC Document 38 Filed 09/15/21 Page 4 of 4




pending motion to dismiss, and will consider the plaintiff s arguments in ruling upon

that motion.

      III.     Conclusion

      Accordingly, for the foregoing reasons, the plaintiff s motion to strike (Doc.

37) is DENIED and the motion is instead deemed as a partial surreply to the pending

motion to dismiss.

      So ordered this 15th day of September 2021.


                                             S/Martin C. Carlson
                                             Martin C. Carlson
                                             United States Magistrate Judge




                                         4
